Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Filing Receipt
The Filing Receipt, mailed 4/27/2021, states that this application was filed 2/11/2021, and claims benefit of 62/975,732, filed 2/12/2020.
Claim Interpretation
Claim 1 of the instant application states “A method of treating a disorder, disease, or condition mediated by a glutathione peroxidase 4 [GPX4] in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of glutathione peroxidase 4 inhibitor and a therapeutically effective amount of a subtherapeutically effective amount of an anticancer agent.”
In light of the specifications, the claim is understood as to mean “any disorder, disease, or condition mediated by glutathione peroxidase 4.” The instant specifications do not specify which disorders, diseases, or conditions mediated by GPX4 are being claimed. Therefore, the claim is being interpreted as to give the broadest reasonable interpretation of the claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disorder, disease, or condition, which is cancer, mediated by a glutathione peroxidase 4, does not reasonably provide enablement for a method of treating all disorders, diseases, or conditions mediated by a glutathione peroxidase 4. The claims also state claim to prodrugs of the compounds listed as A1, A2, and A3 in the specification but does not give or fairly suggest how a person of ordinary skill in the art would best understand the effect of these prodrugs on cancer or other disorders or conditions. Similar reasoning is applied to claim 19 where the applicant states the inclusion of an anticancer agent within a method of inhibiting the growth of or inducing ferroptosis in a cell, which includes cancer cells and other cells. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to use the invention commensurate in scope with these claims.
The Wands factors being considered are the following:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill in the art;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Claim 1 states claim to "method of treating a disorder, disease, or condition mediated by a glutathione peroxidase 4 in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of glutathione peroxidase 4 inhibitor and a therapeutically effective amount or a subtherapeutically effective amount of an anticancer agent.  The breadth of the claim is to any disorder, disease, or condition mediated by GPX4. 
Claim 10 states claim to GPX4 inhibitors which are referenced in the specifications, enantiomers or mixture of enantiomers of GPX4 inhibitors, diastereomers or mixture of two or more diastereomers, tautomer or mixture of tautomers, isotopic variants, a pharmaceutically acceptable salt, solvate, hydrate, or prodrugs of the GPX4 inhibitors. 
Claim 19 states claim to a method of inhibiting cell growth or inducing ferroptosis in a cell comprising a GPX4 inhibitor and an effective or subeffective amount of an anticancer agent.   
The nature of the invention is reasonably described to understand the inventive method(s) is/are in-line with the intended purpose such that someone of ordinary skill in the art would understand it’s use and the predictable outcome in regard to cancers regulated by GPX4. It is not reasonably described how the inventive method(s) is/are in-line with the purpose of treating other disorders. Further, as claim 10 states claim to a prodrug, the specifications lack any evidence to suggest that prodrugs of the compounds referred to in the specifications would have a predictably effective outcome on both cancer and non-cancer cells. Currently, the effect a prodrug of the mentioned compounds using these methods is unpredictable.
In regards to claim 19, the specifications also lack any indication on what predictable effect an anticancer agent would have on cells that are not cancer. 
The direction or guidance presented in the specification also provides for a method of inducing ferroptosis in a cell or inhibiting the growth of cancer cells. The figures provided at p.3 BRIEF DESCRIPTION OF THE DRAWINGS show that the applicant has experimented with compounds shown (structures given p. 10 GPX4 Inhibitors) along with anticancer drug sorafenib and against the viability of Huh-7 cells and HT-29 cells. It is known in the art that these cells/cell lines are used in cancer research for in vitro studies. Therefore, the applicant fairly teaches via working examples that the invention disclosed is applicable to the inhibition of cancer cell growth; the treatment of cancer regulated by GPX4; and induces ferroptosis in cancer cells. However, the specification lacks working examples that show how the inventive methods were applied to noncancer diseases or conditions and/or noncancer cells. 
The guidance lacks any evidence to suggest that these methods can be used outside of the purpose of treating cancer, however, and the direction does not specifically point to how a person of skill in the art would understand how these methods could be expected to be reasonably effective towards the treatment of disorders, diseases, or conditions regulated by GPX4 that are not cancer as interpreted in claim 1. The specification also lacks any clear guidance that these methods were applied towards the inhibition of cells that are not cancer cells or towards inducing ferroptosis in non-cancer cells and lacks. The applicant does not provide enough direction to give a reasonable expectation of how these methods might be effective towards inhibiting the growth of or inducing ferroptosis in non-cancer cells. 
It is understood in the prior art that the scope of disorders, diseases, and conditions regulated by GPX4 includes but is not limited to neuron degeneration and paralysis (Chen, L., Journal of Biological Chemistry, 2017, 290, 47, 28097-28106), and Sedaghatian-type spondylometaphyseal dysplasia (SSMD) (Smith, Journal of Medical Genetics, 2014, 51, 470-474). Because the specifications lack working examples and specific guidance of the inventive methods being applied to the conditions listed above, there is a burden of undue experimentation to see how best the inventive methods may be applied and there is a significant level of unpredictability with how methods would perform should they be used towards the conditions listed. Based on the state of the prior art, the amount of direction or guidance presented, the level of unpredictability, and the breadth of the claim, the relevant concern is whether the scope of enablement is commensurate with the scope of protection sought by the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…0.5 of the therapeutically effective amount…” in claim 3 is a relative term which renders the claim indefinite. The term “0.5 of the therapeutically effective amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “…the subtherapeutically effective amount is no greater than about 0.5 of the therapeutically effective amount of the anticancer agent when administered alone as monotherapy” relies on the metes and bounds of the term “0.5” and, without a specified range or definite measurement, is rendered indefinite by the ambiguity of the term above.
The terms “A1, A2, and A3” in claim 10 is an ambiguous term which renders the claim indefinite. The terms “A1, A2, and A3” are not defined by the claim, the specification does not provide an appropriate association between the structures labeled and the names given. The terms given in the claim do not clearly and distinctly show whether these structures are given these terms as names in the broader prior art, or if they are new nomenclature for the structures, or if the specification simply uses these terms as reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2,4-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (WO 2019168999, Published 2019). 
Chun discloses a method of treating cancer via compounds that have ferroptosis inducing activity specifically at p. 2, l. 6. Chun discloses that these compounds are used in a method of inhibiting glutathione peroxidase 4 (GPX4) in a cell using an effective or therapeutically effective amount of the compound disclosed, which reads on the GPX4 inhibitor of Claim 1 specifically at p. 4, l. 4 and throughout the reference. Chun also discloses that the compounds referenced above are used in combination with a second therapeutic agent in a combination treatment as stated at p. 5, l. 22 which reads on Claim 1. Chun specifically at p.4 l. 8 and throughout the reference suggests that the compounds disclosed in their teaching are ferroptosis inducing compound which reads on the inducing ferroptosis element of Claim 19. Chun further specifies at p.115, l. 20 and throughout the reference that this second therapeutic agent is an “anticancer biologic agent” which reads on the anticancer element of Claim 1 and 19. 
In regards to Claim 2, Chun discloses at p. 126, l. 4 a range of dosages between 0.01mg/kg to about 900 mg/kg at which ferroptosis inducing compound/GPX4 inhibitor can be given and suggests at p. 125, l. 16 that the dose can be administered once per day. 
In regards to claims 4-9, Chun teaches that the method described in their reference is applied to “proliferative diseases” at p. 17, l. 25, “hematologic cancer” at p. 4, l. 33, “solid tumors” at p. 4, l. 29, colon cancer or liver cancer or ovarian cancer at p. 4, l. 7, cancer that is refractory at p.113, l. 20, and/or cancer that is resistant at p. 5, l. 1. 
In regards to Claim 10, Chun teaches the use of RSL3 (also defined as K601) as a GPX4 inhibitor. The structure of RSL3 is shown at p. 18, l. 25 and matches the structure of compound A1, shown in the instant specifications.    
In regards to Claim 11, Chun discloses at p. 126, l. 4, that the second therapeutic agent can be administered in a range of doses of which includes 1mg/kg, 5mg/kg, 10mg/kg, and up to 1000mg/kg. Chun also specifies at p. 125, l. 19 that the second therapeutic agent can be administered concurrently with the disclosed compound.
In regards to Claim 12 and 17, Chun teaches at p. 121, l. 28 that methods of administration include “oral” administration. 
In regards to claims 13-16, Chun teaches that the second chemotherapeutic agent includes a number of inhibitors such as neratinib, sorafenib, regorafenib, imatinib, and vemurafenib and others at p. 118, l. 28 and includes at p. 115, l. 35 – p.116, l. 14 that these inhibitors belong to several classes of inhibitors such as cyclin-dependent (CDK) inhibitors, Bruton’s tyrosine kinase (BTK) inhibitors, BRAF inhibitors, EGFR inhibitors, human epidermal growth factor receptor (HER2) inhibitors.
In regards to Claim 18, Chun specifies at p. 126, l. 34 that the preferred subject is a human.
In regards to Claim 20, Chun discloses at p. 4, l. 6, that the cell is a cancer cell.

Claims 1-2,4-6, 9-11,17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (Shin et al., Free Radical Biology and Medicine, 2018, 129, 454-462) 
Shin at p. 454, l. 8 explains that GPX4 inhibition can induce the death of cancer cells resistant to conventional chemotherapy and, at p. 454, l. 12, can render mesenchymal therapy-tolerant persister cancer cells vulnerable to ferroptotic cell death. 
Shin also teaches at p. 461, sec. Tumor Xenograft, a method of treating a disease (which reads on the disorder, disease, or condition of Claim 1 and Claim 5) comprising administering a GPX4 inhibitor, which reads on a method of treating a disorder, disease, or condition regulated by GPX4 such as in Claim 1, and 50mg/kg of a compound with anticancer properties called trigonelline (given orally and daily such as in Claim 2 and 17), which reads on a second anticancer agent of Claim 1.  
In regards to claims 4-6 and 9, Shin, at p. 455, sec. 2.1, teaches that RSL3 “reduced the viability” of HN3 and HN3-rslR cells, which are resistant variants of HNC cells, which are head and neck cancer cells (explained in Shin, p. 454, Abstract), which reads on a method of treating a disorder, disease, or condition mediated by glutathione peroxidase 4 in a subject in need thereof wherein the disorder, disease, or condition mediated is a proliferative disease, wherein, the proliferative disease is cancer, wherein the cancer is solid cancer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 9-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to Claim 1 above in view of Stockwell (US 2019/0315681, Published 2019).
Discussion of Shin as in paragraph 4 of the 102 above. Shin specifically teaches at p. 455, sec. 2.1 and throughout the reference, a method of treating solid tumors (otherwise cancer or a proliferative disease) that display resistance to chemotherapy using a GPX4 inhibitor and orally administering a second anticancer agent. 
Shin does not teach or fairly suggest a method comprising the oral administration of the GPX4 inhibitor such as in claim 12.
Shin also does not teach or fairly suggest a method comprising the administration in a human.
Stockwell at p. 26, l. 15, describes compositions that include a GPX4 inhibitor, such as in Claim 1, in a form for oral administration, such as in claim 12. 
Stockwell also teaches a method that includes a GPX4 inhibitor, in a composition designed to be administered preferably to a human, such as in Claim 18, at p. 24, l. 17.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have combined the composition of Shin with the composition of Stockwell.
One of ordinary skill in the art would have been motivated to combine the method described in Shin and the method described Stockwell in order orally administer a GPX4 inhibitor to a human patient to a reasonable expectation of success. The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 66 F.2d 846, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 

Claim 1-2, 4-7, 9-11, 17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as in Claim 1 above in view Sui et al (Frontiers in Pharmacology, 2018, 9).
All teachings and discussions of Shin above are incorporated here. Shin does not teach or fairly suggest a method of treating a disorder, disease, or condition, wherein the disorder, disease, or condition is colon cancer, liver cancer, or ovarian cancer.
Sui discloses at p. 7, para. 3, l. 1, and teaches throughout the reference a method of inhibiting the growth of and/or killing colorectal cancer (CRC) cells, which reads on colon cancer as in Claim 7. 
Sui also suggests at p. 7, para. 3, l. 6 that GPX4 inhibition could be a key determinant in RSL3-induced ferroptosis in CRC cells. 
It would have been prima facie obvious at the time of the effective filing date of the instant application to have treated CRC with GPX4 inhibitors, arriving at the method of claim 7.
Sui specifically points to the target cancer CRC as treatable therewith. Taken all together, both references teach treatment of cancer with GPX4 inhibitors. Based on the teaching of these references, one of ordinary skill in this art would be motivated to combine the two to a reasonable expectation of success in arriving at and using the claimed invention. 

Claims 1-2, 4-6, 8-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin above and Hangauer (Nature, 2017, 551, 247-250).
All teachings and discussion of Shin are incorporated here. Shin does not teach or fairly suggest a method of treating a disorder, disease, or condition wherein the disorder, disease, or condition is relapsed, refractory, or metastatic cancer, as in Claim 8. Shin does not teach or fairly suggest a method of treating a disorder, disease, or condition wherein a second anticancer agent is an inhibitor such as those listed in claims 13-14 or is a drug such as those listed in claims 15-16.
Hangauer at p. 249, para. 2, l. 1 teaches that a GPX4 inhibitor could potentially be used in a clinical setting to prevent tumor relapse such as in claim 8. Hangauer also discloses the use of BRAF inhibitor vemurafenib, as in Claim 14-15, and lapatinib, a tyrosine kinase inhibitor such as in Claim 13, in a method of generating persister cells to be then treated with GPX4 inhibitor at p. 251, sec. Persister cell derivation and treatments, l. 6. 
It is known in the art that sorafenib in Claim 16 is a tyrosine kinase inhibitor. Therefore, it would have been obvious to one of skill in the art that the two medications are variants of each other.
It would have been prima facie obvious to one of skill in the art to combine the inhibitors and specific compounds described in Hangauer with the compositions and methods described in Shin in order to treat cancer that is relapsed as described in Hangauer at the time of the effective filing date of the instant application.
As Hangauer suggests at p. 249, para. 2, l. 1 and teaches throughout the reference, the methods described could be used in the treatment of cancer regulated by GPX4. Therefore, one of ordinary skill in the art would have been motivated to combine Shin and Hangauer with a reasonable expectation of success as they share the common method of treating cancer via GPX4 regulation and a method of inducing ferroptosis via GPX4 regulation. The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 66 F.2d 846, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        /MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624